                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION
                            Civil Action No. 2:20-cv-20-FL

JOHN P. BAILEY,                                 )
PAUL W. MICHAEL, JR. and wife,                  )
SHERYL S. MICHAEL,                              )
E. THOMPSON BROWN,                              )
TODD A. EDGAR and wife,                         )
BABETTE S. EDGAR,                               )       SECOND CONSENT MOTION FOR
                                                )     EXTENSION OF TIME TO RESPOND TO
                  Plaintiffs,                   )        PLAINTIFFS’ COMPLAINT AND
                                                )          PLAINTIFFS’ MOTION FOR
                  v.                            )         PRELIMINARY INJUNCTION
                                                )
COUNTY OF DARE, NORTH                           )
CAROLINA,                                       )
                                                )
                  Defendant.                    )

       ____________________________________________________________________

       NOW COMES the defendant, by and through counsel, and, pursuant to Local Rule 6.1,

moves for an extension of time, up and through June 27, 2020, to respond to Plaintiffs’

Complaint (D.E. 1) as well as Plaintiffs’ Motion for Preliminary Injunction (D.E. 11).

       In support of this motion, the defendant shows the Court as follows:

       1.      Defendant received the Complaint in this action on April 15, 2020 (see
                                                                                  - - D.E. 10,

Proof of Service), and Defendant originally had up and through May 6, 2020, to respond to the

Complaint. Defendant received Plaintiffs’ Motion for a Preliminary Injunction (“Motion”) (D.E.

11) on April 23, 2020, and Defendant originally had up and through May 14, 2020, to respond to

said motion.

       2.      On April 29, 2020, Plaintiffs consented to Defendant’s receipt of an extension of

time in which to respond to both the Complaint and Motion, up and through May 27, 2020, and

this Court granted that extension on that same day.



            Case 2:20-cv-00020-FL Document 18 Filed 05/26/20 Page 1 of 3
       3.      Counsel for Defendant communicated with counsel for the Plaintiffs on May 26,

2020, and the Plaintiffs consent to this extension.

       4.      Good cause exists for the Court to grant this extension.

       5.      This case was selected for mediation on April 21, 2020, the parties have selected a

mediator, and the parties plan to engage in mediation on or around June 18, 2020. Allowing for

an extension would aid mediation and conserve judicial resources, responsive filings will not

likely aid the mediation, and responsive briefing may not be needed if mediation is successful.

An extension would aid mediation and possible resolution of this action.

       WHEREFORE, the defendant respectfully requests that this Court grant an extension of

time, up and through June 27, 2020, for the defendant to respond to Plaintiffs’ Complaint and

Plaintiffs’ Motion for a Preliminary Injunction.

       Respectfully submitted this the 26th day of May, 2020.


                                              /s/ Brian F. Castro
                                              Christopher J. Geis
                                              N.C. Bar No. 25523
                                              Brian F. Castro
                                              N.C. Bar No. 53412
                                              WOMBLE BOND DICKINSON (US) LLP
                                              One West Fourth Street
                                              Winston-Salem, North Carolina 27101
                                              Phone: (336) 721-3600
                                              Fax: (336) 721-3660
                                              Email: Chris.Geis@wbd-us.com
                                              Email: Brian.Castro@wbd-us.com

                                              Attorneys for Defendant




                                                   2

            Case 2:20-cv-00020-FL Document 18 Filed 05/26/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

        I hereby certify that on May 26, 2020, I electronically filed the foregoing SECOND
CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFFS’
COMPLAINT AND PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION with
the Clerk of Court using the CM/ECF system, which will send notice to the following CM/ECF
participant:

      S.C. Kitchen
      N.C. Bar No. 9309
      920-C Paverston Dr.
      Raleigh, NC 27615
      Email: ckitchen@ktlawnc.com
      Phone: (888) 308-3708
      Fax: (888) 308-3614

      Attorney for Plaintiffs




                                         /s/ Brian F. Castro
                                         Brian F. Castro
                                         N.C. Bar No. 53412
                                         WOMBLE BOND DICKINSON (US) LLP
                                         One West Fourth Street
                                         Winston-Salem, North Carolina 27101
                                         Phone: (336) 721-3600
                                         Fax: (336) 721-3660
                                         Email: Brian.Castro@wbd-us.com

                                         Attorney for Defendant




                                            3

         Case 2:20-cv-00020-FL Document 18 Filed 05/26/20 Page 3 of 3
